                      IN nm UNITED STATES DISTRICT COURT
                  FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION


PROGRESS SOLAR SOLUTIONS,       )
                                )
                    Plaintiff,  )
                                )
             v.                 )                            No. S:17-CV-152-D
                                )
FIRE PROTECTION, INC., et al.,  )
                                )
                    Defendants. )

PROGRESS SOLAR SOLUTIONS,         )
et al.,                           )
                                  )
                      Plaintiffs, )
                                  )
              v.                  )                          No. 5:19-CV-S-D
                                  )
:MICHAEL D. LONG, et al.          )
                                  )
                      Defendants. )

                                             ORDER

       Progress Solar Solutions ("PSS") is a plaintiff in two lawsuits in the court. On February 23,

2017, PSS filed a complaint in Wake County Superior Court (the ''2017 lawsuit'') against Fire

Protection, Inc. ("FPP'), Solar Mod Systems, Inc. ("SMS"), Norman Stephen Van Valkenburgb, the

President, Director, and sole shareholder ofFPI (''NSVV''), Mikel Bills, FPI Vice President of Sales

and agent for SMS ("Bills"), and Michael Long, the founder of SMS ("Long'') (collectively,

"defendants") [D.E. 2-1]. 1 On March 31, 2017, FPiremoved the action to this court [D.E. 2]. The

dispute concerns PSS's portable solar light towers and defendants' efforts to compete with PSS for

       1
          On June 27, 2018, PSS filed a second amended complaint, replacing decedent NSVV as
defendant with the executor or· administrator of NSVV's estate and Jeffery Van Valkenburgh
("JVV''), the trustee ofNSVV's irrevocable living trust [D.E. 89].


           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 1 of 30
lucrative government contracts with the United States military, the Defense Logistics Agency

("DLA"), and the General Services Administration ("GSA"). See [D.E. 2.1]. PSS and SMS sold

the portable solar light towers to entities designated by the Department of Defense as Maintenance,

Repair, and Operations prime vendors ("MRO") including Nobles Supply and Logistics (''Nobles

Supply'') and ADS, Inc. and its TWI division ("ADS/TWP'). See id.

        On January 4, 2019, PSS and Daniel Robertson ("Robertson"), PSS's owner and corporate

manager, filed a complaint in this court (the ''2019 lawsuit'') against SMS, Bills, and Long [D.E. 1].2

The dispute in the 2019 lawsuit also concerns SMS's, Bills's, and Long's efforts to compete with

PSS for lucrative government contracts concerning the manufac_ture and sale ofportable solar light

towers. See id.

        On September 5, 2019, PSS moved to consolidate the lawsuits and filed a memorandum in

support. See [D.E. 123, 124], [D.E. 25, 26]. Defendants did not respond. On December 2, 2019,

in the 2017 lawsuit, PSS moved for summary judgment concerning FPI's and SMS's counterclaims

andfiledmemorandaanddocumentsinsupport. See[D.E.129, 130,131,132,133,134,135]. SMS

and FPI did not respond. On March 4, 2020, in the 2017 lawsuit, PSS moved for an entry of default

and default judgment against SMS and to strike SMS's answer and filed a memorandum in support

[D.E. 140, 141]. On March 6, 2020, in the 2019 lawsuit, Long, on behalf of himself and SMS,

moved to dismiss [D.E. 37]. On March 24, 2020, PSS responded in opposition [D.E. 38]. On March

6, 2020, Bills moved to dismiss PSS's complaint in both actions. See [D.E. 142]. [D.E. 36]. On

March 27, 2020, PSS responded in opposition. See [D.E. 143]~ [D.E. 39]. On May 8, 2020, PSS

moved to sanction Bills [D.E. 144]. On May 19, 2020, Bills responded in opposition [D.E. 146].


       2
         For clarity, when citing to the 2017 lawsuit's and the 2019 lawsuit's docket, the court will
underline citations to the 2019 lawsuit's docket, and will not underline citations to the 2017 docket.

                                                  2

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 2 of 30
On June 5, 2020, PSS moved to extend the deadlines of the court's scheduling order [P.E. 44]. On

June 11, 2020, Bills responded in opposition [P.E. 45].

       As explained below, the court grants PSS's motion to consolidate, grants PSS's motions for

immmary judgment concerning FPI and SMS's counterclaims, denies PSS's motion for an entry of

default and default judgment against SMS and to strike SMS's answer, denies Bills's motion to

dismiss, denies Long's motion to dismiss, denies PSS's motion to sanction Bills, and grants PSS's

motion to extend the scheduling order deadlines.

                                                  I.

        PSS manufactures portable solar light towers powered by one ofthree energy sources: solar,

solar and wind, or "solar/hybrid" (i.e., solar panels and a ''back-up" generator). See [D.E. 89] ,r 15,

[P.E. 1] ,r 13. PSS sells its portable solar light towers to the United States Military, the Department

of Defense ("DOD"), or the Government Services Administration ("GSA"). See [D.E. 89] ,r 16;

[D.E. 1] ,r 15. In April 2012, PSS and FPI entered into an International Dealer Agreement (the

"Dealer Agreement'') allowing FPI to sell PSS portable solar light towers to the DOD in 13 Middle

Eastern countries. See [D.E. 89]    ,r 18; [D.E. 1] ,r 17.   FPI employed Bills as its National Sales

Manager, and FPI employed Long as a representative. See [D.E. 89] ,r,r 9, 18-20, 23-24, 69--70;

[D.E. 1] ,r,r 9, 17. As FPI representative, Long serviced PSS portable solar light towers in the Middle

East, trained military personnel to. use PSS's portable solar light towers, and helped Bills sell PSS

portable solar light towers to the military. See [D.E. 89] ,r,r 10, 30-39, 42-47, 54, 69; [D.E. 1] ,r,r

8, 19, 35.

        In 2015, Long worked with Robert Schmidt ("Schmidt''), a PSS sales consultant, and others

to manufacture and sell a portable solar light tower to compete with PSS. See [D.E. 89] ,r,r 43-44,

56; [D.E. 1] ,r,r 20, 22, 28, 30, 32, 35-36. Long then formed SMS for this purpose. See [D.E. 89]

                                                   3

             Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 3 of 30
,r 40; [D.E.   1]   ,r,r 31-33.   After forming SMS, Long and Bills entered into a joint venture to

manufacture and sell portable solar light towers through SMS. See [D.E. 89] ,r,r 53, 56: [D.E. 1] ,r

33. PSS alleges that Long and Bills used misinformation about PSS and its portable solar light

towers to persuade military contractors to work with SMS. See [D.E. 89] ,r,r 54-56, 5~1, 70-73;

[D.E. 1]   ,r,r 20, 22, 28, 30, 32, 35-36.    PSS also alleges that Long misappropriated Schmidt's

intellectual property and confidential and proprietary information. See [D.E. 1] ,r,r 39, 43-46.

       In the 2017 lawsuit, PSS alleges 13 causes of action: {l) breach of contract against Long,

SMS, and FPI; (2) trade secret misappropriation under 18 U.S.C. § 1836 against all defendants; (3)

trade secret and proprietary information misappropriation under North Carolina law against all

defendants; (4) trade secret and proprietary information misappropriation under Texas law against

all defendants; (5) unfair and deceptive trade practices under North Carolina law against all

defendants; (6) unfair competition against all defendants; (7) tortious interference with business

relationships and prospective economic advantage against all defendants; (8) false advertising under

lSU.S.C. § 1125(a) against all defendants; (9) false association under 15 U.S.C. § 1125(a) against

all defendants; (10) civil conspiracy against all defendants; (11) disgorgement of profits from all

defendants; (12) unjust enrichment against all defendants; and (13) injunctive relief against all

defendants. See [D.E. 89] ,r,r 74-170.

       In the 2019 lawsuit, PSS alleges seven causes of action: (1) breach of confidentiality

agreement against SMS and Long; (2) trade secret and proprietary itiformation misappropriation

under North Carolina law against all defendants; (3) trade secret misappropriation under 18 U.S.C.

§ 1836 against all defendants; (4) trade secret and proprietary information misappropriation under

Texas law against all defendants; (5) civil conspiracy against all defendants; (6) unjust enrichment

against all defendants; and (7) disgorgement ofprofits from all defendants. See [D.E. 1] ,r,r 47-107.

                                                    4

             Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 4 of 30
         The court may consolidate actions ifthey "involve a common question oflaw or fact." Fed.

 R. Civ. P. 42(a); see Campbell v. Boston Sci. Com .• 882 F.3d 70, 74 (4th Cir. 2018). Common

 questions of law and fact do not have to predominate. Rather, a district court must find only that

 they exist and that consolidation will prove beneficial. See, e.g., Hanes Cos. v. Ronso~ 712 F. Supp..

 1223, 1230 (M.D.N.C. 1988). Although actions involving the same parties are apt candidates for.

 consolidation, complete identity of parties is not required. A common question of law or fact is

 enough. See, e...&, Safran v. Sheriff ofNassau Cty.• Nos. 12-CV-599 JFB, 12-CV-3296 JFB, 2012

 WL 3027924, at *1 (E.D.N.Y. 2012) (unpublished); Nat'l Ass'n of Mortg. Brokers v. Bd. of

 Governors of Fed. Reserve Sys., 770 F. Supp. 2d 283, 286 (D.D.C. 2011).

         The purpose of consolidation is to avoid unnecessary cost or delay. See Equal Emp.

 ()p,Portunity Comm'n v. HBE Com;, 135 F.3d543, 550 (8th Cir. 1998); Ash v. PowerSecure Int'l,

 Inc.,Nos.4:14-CV-92-D,5:14-CV-385-D,5:14-CV-588-F,.2014 WL5100607,at*l (E.D.N.C.Oct.

 10, 2014) (unpublished). "District courts have broad discretion under [Rule 42(a)] to consolidate

 causes pending in the same district." A/SJ. Ludwig Mowinckles Rederi v. Tidewater Constr. Com.,
                                          '
 559 F.2d 928, 933 (4th Cir. 1977). In exercising its discretion, a court weighs the risks of possible

· prejudice and confusion from consolidation with the risks of inconsistent adjudications of common

 factual and legal issues, the burden on parties and judicial resources posed by multiple lawsuits, and

 other efficiencies created by a single suit in lieu of multiple suits. See Campbell, 882 F.3d at 74;

 Arnold v. E. Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982).

        As for PSS' s motions to consolidate, each defendant in the 2019 lawsuit is a defendant in the

 2017 lawsuit. Additionally, in the 2019 lawsuit, PSS alleges six legal claims that it also alleges in

 the 2017 lawsuit. Moreover, both lawsuits concern numerous common factual issues, including

 SMS's and Long's designs to manufacture portable solar light towers that compete with PSS, the

                                                   5

             Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 5 of 30
features ofSMS's towers, and defendants' profits from sales ofthe SMS towers. Furthermore, PSS

plans to rely on the same evidence in both lawsuits. See [D.E. 124] 7. Consolidating the 2017

lawsuit and 2019 lawsuit prevents duplicative discovery concerning the defendants' creation,

manufacture, and sale of competing solar light towers. Accordingly, common questions ofboth law

and fact are present, and consolidation will benefit all parties and assist the efficient resolution of

the parties' dispute. See,~ Campbell, 882 F.3d at 74; Arnold, 681 F.2d at 193; Ronson, 712 F.

Supp. at 1230. After thoroughly reviewing the record, the court is satisfied that consolidation will

not result in prejudice to any defendant. In any event, the court may reconsider its decision to

consolidate should prejudice appear. See, e....&, Campbell, 882 F.3d at 74-75; Marketel Media v.

Mediapotamus, Inc., Nos. 5:13-CV-427-D, 5:13-CV-693-D, 2013 WL 5965681, at •4 (E.D.N.C.

Nov. 8, 2013) (unpublished). Thus, the court grants PSS's motions to consolidate.

                                                  II.

       In its answer to PSS' s original complaint in the 2017 lawsuit, FPI alleged four counterclaims:

(1) breach of contract; (2) breach of contract in violation ofN.C. Gen Stat. §§ 66-190 et~ (the

"SRCA"); (3) unjust enrichment; and (4) accounting. See [D.E. 12] 18-26. As discussed, PSS

moves for summary judgment on FPl's counterclaims [D.E. 129]. FPI did not oppose the motion.3




       3
          FPI also does not oppose PSS's statements of material facts, and the court deems the ·
material facts admitted. See Fed. R. Civ. P. 56(c); Local Civ. R. 56.1 (a)(2), (a)(4); Horton v.
Methodist Univ., Inc., No. 5:16-CV-945-D, 2019 WL 320572, at •1 n.1 (E.D.N.C. Jan. 23, 2019)
(unpublished), aff'g, 788 F. App'x 209 (4th Cir. 2019) (per curiam) (unpublished); Felton v.
MoneysworthLinen Serv., Inc., 295 F. Supp. 3d 595,597 n.1 (E.D.N.C. 2018); Howard v. Coll. of
the Albermarle, 262 F. Supp. 3d 322, 329 n.1 (E.D.N.C.), affd, 697 F. App'x 257 (4th Cir. 2017)
(per curiam) (unpublished).                           ·

                                                  6

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 6 of 30
                                                 A.

        InApril2012,PSS andFPienteredintotheDealer Agreement. See [D.E. 28-6]. Under the

Dealer Agreement, PSS granted FPI a non-exclusive right to "purchase, inventory, promote, and

resell" PSS products subject to the terms of the Dealer Agreement. See id. at 1. Additionally, the

Dealer Agreement provided that PSS could 'terminate [the Dealer Agreement] at anytime bywritten

notice" if, inter alia, PSS offered a new or amended international dealer agreement to FPI. Id. at 6.

Upon termination of the Dealer Agreement, "[a]ll unshipped orders shall be canceled without

liability of either party to the other," and

        [n]either party shall be liable to the other because of such termination for
        compensation, reimbursement, or damages on account ofloss of prospective profits
        or anticipated sales, or on account of expenditures, investments, leases or
        commitments in connection with the business or goodwill of PSS or FPI or for any
        other reason growing out of such termination.

Id. at 7. If PSS did not terminate the Dealer Agreement, the parties agreed that it would expire on

March 30, 2015. See id. at 6.

        On October 29, 2014, PSS and FPI agreed to a memorandum of underst.anding ("MOU'').

See [D.E. 12-1].4 The MOU's stated purpose "is to establish an arrangement in which [PSS and

FPI] mutually benefit through the sale and distribution ofPSS products" and ''to trace FPI sales more

effectively." Id. Specifically, PSS and FPI agreed that FPI is an authorized dealer of PSS products

in the.Middle East, that PSS will credit FPI for future sales based on sales projections FPI provides

to PSS on a monthly basis, and that the projections must include a primary contact, location, type,

and quantity. See id. The MOU did not provide terms concerning pricing of PSS products, and did


       4
          FPI contends that emails between PSS and FPI on June 3, 2015, modified the October 2014
MOU. See [D.E. 12] 24; [D.E. 12-2] (June 3, 2015 emails). The court assumes without deciding
that the MOU was a valid contract, and that the June 3, 2015 emails modified that contract. The
court refers to the collective·documents as the "MOU."

                                                 7

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 7 of 30
not state when the agreement expired. See id. When FPI and PSS did business under the MOU, FPI

did not provide PSS with sales projections. See [D.E. 135] ff 3-5.

       In March 2016, Robertson, on behalfofPSS, rejected a proposed, new MOU fromFPI, noted

that the Dealer Agreement ''has indeed now expired," and stated that he would send FPI an ''updated

version" for FPI' s signature. See [D.E. 134] 93-94, 109--10. On April 12, 2016, Robertson sent an

''updated" dealer agreement to FPI. See id. at 72-92. In June 2016, Robertson notified FPI, Nobles

Supply, and ADS/fWI that the Dealer Agreement had expired, and again engaged FPI concerning

whether FPI intended to sign the ''updated" dealer agreement. See id. at 41-44, 145-46 (Nobles),

147-48 (ADSffWI).

       FPI' s counterclaims concern its efforts to sell 304 PSS portable solar light towers. See [D.E.

12] 22. Essentially, FPI asserts that it secured a commitment from Nobles Supply (on behalf of the

DOD) to purchase 304 PSS portable solar light towers, that Nobles Supply entered a purchase order

for 79 of the 304 portable solar light towers on August 8, 2016, and that the DOD purchased the

remaining 225 portable solar light towers (the "August 2016 sales"). See id. at 22-23.

                                                 B.
       As for FPI's breach of contract counterclaim, FPI asserts that the MOU, "as amended and

supplemented" by a June 3, 2015, PSS email, is a valid contract, and that PSS breached that contract

when it did not pay commissions to FPI for the August 2016 sales. See [D.E. 12] 24; [D.E. 12-2]

(June 3, 2015 emails); [D.E. 12-11] (August 8, 2016 purchase order for 79 solar light towers).

       Under North Carolina law, a breach of contract has two elements: (1) a valid contract, and

(2) one party's breach of the contract's terms. See, ~ Montessori Children's House of Durham

v. Blizzard, 244 N.C. App. 633, 636, 781 S.E.2d 511, 514 (2016); One Beacon Ins. Co. v. United

Mech. Corp., 207 N.C. App. 483, 487, 700 S.E.2d 121, 124 (2010). One party's material breach

                                                 8

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 8 of 30
relieves the counter-party of its obligation to perform under the con1ract. See Peaseley v. Vfrginfa

Iron, Coal & Coke Co., 282 N.C. 585, 604, 194 S.E.2d 133, 146 (1973); Blizzard, 244 N.C. App.

at 636, 781 S.E.2d at 514; Ball v. Maynard, 184 N.C. App. 99, 108, 645 S.E.2d 890, 897 (2007);

McClure Lumber Co. v. Helmsman Constr., Inc., 160 N.C. App. 190, 198, 585 S.E.2d 234, 239

(2003). "A material breach" is one that "go[es] to the very heart of the instrument." Wilson v.

Wilson, 261 N.C. 40, 43, 134 S.E.2d 240,242 (1964). Generally, whether a breach is "material" is

a question of fact for the jury. See, e...g._, Supplee v. Miller-Motte Bus. Coll., 239 N.C. App. 208,

221, 768 S.E.2d 582, 593 (2015).

       Assuming that the MOU, as modified by the June 3, 2015, emails, is a valid contract, FPI

does not dispute that it did not provide PSS with monthly sales projections at any time during the

business relationship. See Rob~on Dec. [D.E. 135] ft 3-5. Thus, FPI breached the MOU. See

Blizzard,244N.C.App. at 636,781 S.E.2dat514; United Mech. Corp., 207N.C. App. at 487, 700

S.E.2d at 124. Moreover, FPl's breach was material. Under the MOU the parties sought to ''trace

FPI sales more effectively" and sought to do so by providing sales projections. [D.E. 12-1]. FPl's

failure to provide the sales projections, therefore, "go[es] to the very heart" of the MOU. See

Wilson, 261 N.C. at 43, 134 S .E.2d at 242. FPI did not respond to PSS's motion for summary

judgment, and the facts in the record are not in dispute. Even viewing the facts in the record in a

light most favorable to FPI, FPI materially breached the MOU at least two months after the June 3,

2015, emails modifying the MOU. Accordingly, PSS was relieved of its obligations,underthe MOU

no later than August 2015, one year before FPI made the August 2016 sales. See Blizzard, 244 N.C.

App. at 636, 781 S.E.2d at 514; Ball 184 N.C. App. at 108, 645 S.E.2d at 897; McClure, 160 N.C.

App.at 198,585 S.E.2dat239. Accordingly, thecourtgrantsi:;nmmaryjudgmenttoPSSconcerning

FPI' s breach of contract counterclaim.

                                                 9

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 9 of 30
       Alternatively, Robertson, on behalf of PSS, terminated the parties' obligations under the

MOU when he rejected FPl's proposal for a new MOU in March 2016. Under North Carolina law,

       where no time is fixed for the termination of a contract it will continue for a
       reasonable time, taking into account the purposes that the parties intended to
       accomplish; and where the duration ofthe contract cannot be implied from its nature
       and the circumstances surrounding its execution, the contract is terminable at will by
       either party on reasonable notice to the other.

City of Gastonia v. Duke Power Co., 19N.C. App. 31S, 318, 199 S.E.2d 27, 30, cert. denied, 284

N.C. 2S2, 200 S.E.2d 6S2 (1973); see J.M. Smith Cor,p. v. Matthews, 123 N.C. App. 771, 774, 474

S.E.2d 798, 800--01 (1996); Citriniv.Goodwin,68N.C.App. 391,397,31S S.E.2d3S4,3S9(1984).

"Reasonable notice" generally means ''prior notice," but can mean ''notice effective immediately."

Citrini, 68N.C. App. at 397, 31S S.E.2d at3S9 (collecting cases). As discussed, FPlwasonnotice

that the MOU was terminated when Robertson rejected FPl's proposed new MOU. This conclusion

is bolstered by the fact that FPI engaged Robertson to propose a new MOU in March 2016. Thus,

the MOU was terminated, and PSS was relieved from its obligations under the MOU, before FPI

.completed the August 2016 sales. Alternatively, FPI was on notice that the MOU no longer

governed PSS and FPl's relationship because Robertson sent multiple emails concerning the Dealer

Agreement's termination and proposing that PSS andFPI enter anew international dealer agreement.

Again, the MOU was terminated, and PSS was relieved from its obligations under the MOU, before

FPI completed the August 2016 sales. Accordingly, the court grants summary judgment to PSS

concerning FPl's breach of contract counterclaim.

       In light ofthe court's holding, the court does not reach PSS' s arguments concerning whether

the Dealer Agreement governed PSS and FPl's relationship, whether the MOU is a valid contract,

or whether FPI' s efforts to sell 304 portable solar light towers were made in the absence of a contract

with PSS. See [D.E. 129] S-12.

                                                  10

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 10 of 30
       AB for FPI' s claims concerning violations of the SRCA, FPI alleges that it was a sales

representative for PSS under N.C. Gen. Stat. § 66-190 for the August 2016 sales, that the MOU

granted FPI a commission from PSS for each portable solar light tower sold, that FPI sent a written

demand for the commission under section 66-191, and that PSS has not paid the commission. See

[D.E. 12] 24-25.

       The SRCA presupposes the existence ofa contract, written or unwritten, between the parties.

See N.C. Gen. Stat.§§ 66-190 to -193; GAVCO, Inc. v. Chem-Trend, Inc., 81 F. Supp. 2d 633,

640-42 (W.D.N.C. 1999); cf. Market Choice, Inc. v. New England Coffee Co., No. 5:08--CV-90,

2009 WL 2590651, at *3-4 (W.D.N.C. Aug. 18, 2009) (unpublished). Moreover, the SRCA

provides the sales representative a right of recovery for commissions earned under the contract in

the event that the contract is terminated. See N.C. Gen. Stat. § 66-191; Hughes Indus. Sales, LLC

v. Diamond Mfg. Co., No. 3:12-cv-0497, 2012 WL 5864479, at •3-4 (M.D. Pa Nov. 19, 2012)

(unpublished); Market Choice, 2009 WL 2590651, at *3-4; Morrison v. SACO Indus., Inc., No.

1:05-cv-1100, 2007 WL 148926, at •3 (M.D.N.C. Jan.16, 2007) (unpublished).

       AB discussed, assuming that FPI and PSS formed a contract under the MOU, FPI breached

the MOU when it did not provide monthly sales projections to PSS, relieving PSS of its obligations

under the contract. Accordingly, the August 2016 sales were not made pursuant to the MOU.

Because FPI did not make the August 2016 sales under a contract, FPldoes not have a claim under

the SRCA. See N.C. Gen. Stat. §§ 66-190 to -191; GAVCO, 81 F. Supp. 2d at 641-42.

       Alternatively, assuming that FPI and PSS formed a contract under the MOU, FPI has failed

to demonstrate that it was owed commissions under the agreement. See N.C. Gen. Stat. § 66-191;

Diamond Mfg. Co., 2012 WL 5864479, at *3-4; Market Choice, 2009 WL 2590651, at *3-4;

Morrison, 2007 WL 148926, at *3. In fact, the MOU does not mention commissions for sales of

                                                11

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 11 of 30
 PSS' s portable solar lighttowers. See [D.E. 12-1]. Accordingly, the court grants summaryjudgment

 to PSS concerning FPl's counterclaims under the SRCA.5

        As for FPl's quantummeruitcounterclaim, FPI alleges that PSS knewthatFPI was marketing

 its products in the Middle East, that PSS promised to pay FPI a reasonable commission on all sales,

 that PSS received the benefits of FPI' s sales of its products in the Middle East, and that PSS refuses

 to pay FPI its commission on those sales. See [D.E. 12] 25-26. Under North Carolina law, quantum

 meruit is an equitable remedy imposed by a court "in the absence of an express agreement'' that

 allows a party to recover a reasonable value for services rendered to prevent the unjust enrichment

 of another party. Whitfield v. Gilchrist, 348 N.C. 39, 42, 497 S.E.2d 412, 415 (1998); see, ~

 Medlin Constr. v. Harris, 364 N.C. 577, 580, 704 S.E.2d 486,489 (2010); Robertson v. Steris Corp.,

 234 N.C. App. 525,532 n.4, 760 S.E.2d 313,318 n.4 (2014). "To recover in quantum meruit, a

 plaintiffmust show that (1) services were rendered to the defendant; (2) the services were knowingly

 and voluntarily accepted; and (3) the services were not given gratuitously." Johnson v. Starboard

 Ass'n, Inc., 244 N.C. App. 619, 629--30, 781 S.E.2d 813, 820 (quotation omitted), disc. review

 denied, 784 S.E.2d 175 (N.C. 2016); Highland Paving Co. v: First B~ 227 N.C. App. 36, 43-44,

. 742 S.E.2d 287, 293 (2013); Crouse v. Mineo, 189 N.C. App. 232,245, 658 S.E.2d 33, 41 (2008).

        PSS's actions do not indicate that PSS "knowingly and voluntarily accepted" FPl's efforts

 concerning the August 2016 sales. See Johnson, 244 N.C. App. at 629--30, 781 S.E.2d at 820;

 Highland Paving Co., 227 N.C. App. at 43-44, 742 S.E.2d at 293; Crouse, 189 N.C. App. at 245,

 658 S.E.2d at 41. In fact, the record demonstrates the opposite. See [D.E. 130] 9--13; [D.E. 133]



        5
         In light ofthe court's holding, the court does not reach PSS' s argument concerning whether
 FPI was entitled to commissions from PSS as contemplated in section 66-191 under the Dealer
 Agreement. See [D.E. 129] 12-13.

                                                   12

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 12 of 30
mf 19--28, [D.E. 134] 106-14. Accordingly, the court grants summary judgment to PSS on FPl's
quantum meruit counterclaim. In light of the court's holding, the court declines to reach PSS's

argument concerning whether the Dealer Agreement foreclosed FPl's quantum meruit claim. See

[D.E. 130] 13-14.

       As for FPI' s accounting counterclaim, FPI requests an "accounting of all sales pending by

PSS" after January 1, 2015, in order to determine whether PSS owes FPI commissions other than

those alleged under the MOU. See [D.E. 12] 26. Under North Carolina law, a party may not

maintain an action for an accounting in the absence of a viable underlying cause of action. See Dunn

v. JohnsoJL 115 N.C. 249, 20 S.E. 390, 390-91 (1894); Toomer v. Branch Banking and Trust Co.,

171 N.C. App. 58, 70, 614 S.E.2d 328, 337 (2005); see also Market Choice, 2009 WL 2590651, at

*12-13; Hampton v. Hanzel, No. 17 CVS 1259, 2018 WL 3304348, at *21 (N.C. Super. Ct. June

29, 2018) (unpublished). FPI does not have a valid underlying cause of action. Accordingly, the

court grants summary judgment to PSS concerning FPl's accounting claim.

                                                m.
       In its answer to PSS's amended complaint, SMS alleges that PSS misappropriated a trade

secret of SMS when PSS used information contained in an SMS brochure in its own products, and

that PSS tortiously interfered with SMS's business relationships when PSS sent a letter to Nobles

Supply and ADS/fWI concerning SMS's alleged patent infringement. ·See [D.E. 93] 30-32. PSS

moves for summary judgment concerning SMS's counterclaims [D.E. 131]. As discussed, SMS did

not respond to PSS's motion.6



       6
          SMS also does not oppose PSS's statements of material facts, and the court deems the
material facts admitted. See Fed. R. Civ. P. 56(c); Local Civ. R. 56.1 (a)(2), (a)(4); See HortoJL
2019WL320572, at •1 n.l;FeltoJL 295 F. Supp. 3dat597n.1; Howard, 262F. Supp. 3dat329n.1.

                                                13

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 13 of 30
                                                 A.

       In 201S, DLA placed an order with PSS for 2S0 portable solar light towers. See Robertson

Deel. [D.E. 28]   ,r,r S6, 60.   In connection with this order, PSS granted Long access to PSS's

manufacturing facility in North Carolina See id. ,r,r at 61-62. As a condition of access to PSS's

manufacturing facility, Long signed a non-disclosure and non-competition agreement on behalf of

himself and FPI. See id. at ,r,r 62-64. Long formed SMS two months after signing the non-

disclosure and non-competition agreement. See id. at ,r,r 62-63, 68.

       On March 3, 2016, SMS entered into a contract withFPI whereinFPI would serve as a dealer

for SMS. See id. at 176; [D.E. ~34] 38-39. PSS first learned that SMS was competing with PSS

for government contracts concerning portable solar light towers when DLA issued a request for

quotations in June 2016. See Robertson Dec. at        ,r,r 73-76.   FPI subsequently rejected PSS's

proposed new dealer agreement. See [D.E. 134] 112-14.

       On July 18, 2016, PSS, through counsel, sent FPI, SMS, SVV, Bills, Long, ADSffWI, and

Nobles Supply a letter ''to apprise [SMS] ofthe Intellectual Property rights of [PSS]" in U.S. Patent

No. 8,833,985 (the "'98S patent'') and U.S. Patent App. No.14/4S9,421 (the "'421 application").

[D.E. 18-1] 10; see [D.E. 93] 30. In the letter, PSS states that an SMS-manufactured portable solar

light tower ''may fall within one or more of the claims of the '98S patent and/or the '421

application." [D.E. 18-1] 10. PSS' s letter invited SMS ''to discuss the matter further'' with PSS so

that the parties may "abate any potentially infringing activities by [SMS]." Id.

       On July 26, 2016, SMS, through counsel, responded to PSS' s July 18, 2016 letter. See [D.E.

134] 126-30. In the letter, SMS asserted that PSS's statements concerning the '98S patent were

"baseless" and "constitute[d] tortious interference with business relations" between SMS, Nobles

Supply, andADSffWI. See id. at 127-28. SMS also included with the letter a brochure for SMS's

                                                 14

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 14 of 30
portable solar light tower. See id. at 127, 129-30.7 The brochure is two pages, describes features

and specifications of the SMS portable solar light tower, and both pages include a stamp stating

''proprietary data." See id. at 129-30.8

          PSS and Robertson subsequently received the same brochure from DLA andADSffWI. See

id. at 131-33, 134-37. The brochures DLA and ADS/rWI sent to PSS did not have the stamp

stating ''proprietary data." See id. at 132-33, 136--37.

                                                     B.
          As for SMS's trade secret misappropriation counterclaim, under North Carolina law, the

Trade Secrets Protection Act, N.C. Gen. Stat§ 66-152, et~ defines ''trade secret'' as:

          business or technical information, including but not limited to a formula, pattern,
          program, device, compilation of information, method, technique, or process that:
                 a Derives independent actual or potential commercial value from not being
                 generally known or readily ascertainable through independent development
                 or reverse engineering by persons who can obtain economic value from its
                 disclosure or use; and
                 b. Is the subject of efforts that are reasonable under the circumstances to
                 maintain its secrecy.

N.C. Gen. Stat. § 66-152(3). Courts consider six factors to determine whether information is a trade

secret under section 66-152(3):

          (1) the extent to which the information is known outside the business;
          (2) the extent to which it is known to employees and others involved in the business;
          (3) the extent of measures taken to guard secrecy of the information;
          (4) the value of the information to business and its competitors;
          (5) the amount of effort ot money expended in developing the information; and



          7
              SMS refers to the brochure as a "Data Sheet'' in its complaint. See [D.E. 93] 31-32; [D.E.
132] 4.
          8
          In the letter, SMS also statesthat"[w]eunderstand that [PSS] ha[s] acopyoftheenclosed
brochure," i.e., the data sheet. See id. at 127. PSS' s founder, Robertson, responded to that letter and
stated that "[PSS] d[id] not have a copy'' of the brochure. See id. at 143.

                                                     15

               Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 15 of 30
        (6) the ease or difficulty with which the information could properly be acquired or
        duplicated by others.

 TSG Finishing. LLC v. Bo1Hnger, 238N.C. App. 586, 591-92, 767 S.E.2d 870,876 (2014); see, e.g..

 SterUng Title Co. v. Mm, 831 S.E.2d 627, 634 (N.C. Ct. App. 2019); Sunbelt Rentals, Inc. v. Head

 & Engquist Equipment, L.L.C., 174 N.C. App. 49, 53, 620 S.E.2d 222~ 226 (2005); Area

 Landscaping,L.L.C. v. Glaxo-Wellcome,Inc., 160N.C.App. 520,525,586 S.E.2d507, 511 (2003).

        The brochure is marked ''proprietary information." [D.E. 134] 129-30. Nonetheless, all other

 evidence in the record, even viewed in a light most favorable to SMS, does not support the brochure

 as a trade secret. At his deposition, Long, SMS' s founder and corporate representative, did not

 ''recall" why the brochure was confidential information. See id. at 17. Long also did not know

 whether SMS took measures to guard the secrecy ofthe brochures. See id. at 16. PSS notified Long

 that both topics would be discussed at his deposition. See id. at 49-56. Furthermore, the SMS

 portable solar light tower was "designed, prototyped, and manufactured/fabricated by SMS to the

 U.S. military' s specification," specifications which are generally known in the industry. See [D.E.

 18-1] 7; Wilmington Star-News.Inc. v.NewHanoverReg'lMed. Ctr., 125N.C.App.174, 180-81,

. 480 S.E.2d 53, 56 (1997). Moreover, no evidence suggests that SMS took any measures to guard

 the brochure's secrecy. See Sunbelt Rentals, 174 N.C. App. at 55-56, 620 S.E.2d at 227-28.

 Rather, SMS shared the same brochure with third parties (and without marking the sheet as .

 ''proprietary data"), and the third parties were not restricted from sharing the brochure with PSS. See

 [D.E. 134] 128-30, 136-37; Area Landscaping. 160 N.C. App. at 526, 586 S.E.2d at 512; see also

 Krawiec v. Manly, 370 N.C. 602, 610-611, 811 S.E.2d 542, 548-49 (2018). Accordingly, the court

 grants summary judgment to PSS concerning SMS's trade secret misappropriation counterclaim.

        Alternatively, PSS did not misappropriate SMS's brochure. To establish a prima facie case


                                                   16

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 16 of 30
ofmisappropriation under North Carolina law, a plaintiff must introduce "substantial evidence that

the person against whom relief is sought both: (1) [k]nows or should have known of the trade

secret; and (2) [h]as had a specific opportunity to acquire it for disclosure or use or has acquired,

disclosed, or used it without the express or implied consent or authority of the owner." N.C. Gen.

Stat. § 66-155. If a plaintiffestablishes its prima facie case, the person accused ofmisappropriation

may rebut that case by introducing "substantial evidence" that the person "acquired the information

comprising the trade secret by independent development, reverse engineering, or it was obtained

from another person with a right to disclose the trade secret." Id.; see,~ Homer lnt'l Co. v.

McKoy, 232 N.C. App. 559, 569, 754 S.E.2d 852, 859 (2014); GE Betz, Inc. v. Comad, 231 N.C.

App. 214, 233-34, 752 S.E.2d 634, 649-50 (2013).

       Alternatively, even ifSMS' s brochure is a trade secret and that SMS established a prima facie

case of misappropriation, and viewing the evidence in the record in a light most favorable to SMS,

no evidence suggests that SMS, Nobles Supply, or DLA (i.e., the parties who disclosed the brochure

to PSS) were prohibited from such a disclosure. See Pinkston v. Outdoor Equip. Distribs., No.

3:06cv222, 2007 WL 3028330, at* 11 (W.D.N.C. Oct. 15, 2007) (unpublished); Safety Test & Equip

Co. v. American Safety Util. Corp., No. 13-CVS-1037, 2015 WL 1880769, at *17 (N.C. Bus. Ct.

Apr. 23, 2015) (unpublished). Accordingly, the court grants i:mmmary judgment to PSS concerning

SMS' s trade secret misappropriation counterclaim.

       As for SMS' s tortious interference with contract counterclaim, the Noerr-Pennjngtnn doctrine

applies to business tort claims involving pre-litigation communications concerning patents. See, e.g.,

Globetrotter Software v. Elan Comp. Grp.. Inc., 362 F.3d 1367, 1376 (Fed. Cir. 2004); IGEN lnt'l.

Inc. v. Roche Diagnostics GmbH, 335 F.3d 303,310 (4th Cir. 2003). WhetherNoerr-Pennjngtnn

applies is a question oflaw. See, ~ IGEN Int'l, 335 F.3d at 310.

                                                 17

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 17 of 30
       "[F]ederal patent law preempts state-law tort liability for a patentholder' s good faith conduct

in communications asserting infringement of its patent and warning about potential litigation."

Globetrotter, 362 F.3d at 1374; see 800 Ade.pt Inc. v. Murex Secs., Ltd., 539 F.3d 1354, 1369 (Fed.

Cir. 2008). State-law tort claims survive only if the claim is based on "a showing of 'bad faith'

action in asserting infringement," and the tort claimant bears the burden of alleging and proving bad

faith. Globetrotter, 362 F.3d at 13 74. Patent law ''recognizes a presumption that the assertion of a

duly granted patent is made in good faith." Golan v. Pingel Enter.prise, Inc., 310 F.3d 1360, 1371

(Fed. Cir. 2002) (quotation omitted).

       "Bad faith" has both subjective and objective prongs. 800 Adept;, 539 F.3d at 1370; see

Energy Heating, LLC v. Heat On-The-Fly. LLC, 889 F.3d 1291, 1304--05 (Fed. Cir. 2018);

Dominant Semiconductors Sdn. Bhd. v. OSRAM GmbH, 524 F.3d 1254, 1260 (Fed. Cir. 2008).

"The objective component requires a showing that the infringement allegations [we]re objectively

baseless." 800 Ade.pt, 539 F.3d at 1370 (quotation omitted); see Waugh Chapel S., LLC v. United

Food & Com. Workers Union Local 27, 728 F.3d 354, 363 (4th Cir. 2013); Dominant, 524 F.3d at

1260; Globetrotter, 362 F.3d at 1375; see also Prof"l Real Estate Inv'rs. Inc. v. Columbia Pictures

Indus., Inc., 508 U.S. 49, 60 (1993) ("If an objective litigant could conclude that the suit is

reasonably calculated to elicit a favorable outcome, the suit is immunized under Noerr, and an

antitrust claim premised on the sham exception must fail."). "The subjective component relates to

a showing that the patentee in enforcing the patent demonstrated subjective bad faith." 800 Ade.pt,

539F.3dat 1370; see Waugh Chapels., 728F.3dat363; Globetrotter,362F.3dat 1376n.8; see also

Prof"l Real Estate Inv'rs, 508 U.S. at 60-61 ("[T]he court should focus on whether the baseless

lawsuit conceals an attempt to interfere directly with the business relationships of a competitor

through the use of the governmental process-as opposed to the outcome of that process-as an

                                                 18

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 18 of 30
anticompetitive wea~on." (alteration, emphasis, and quotation omitted)). Ifthe plaintifffails to show

that the patentholder's allegations are objectively baseless, the court need not reach the subjective

prong. See Prof'l Real Estate Inv'rs, 508 U.S. at 60; 800 Adept, 539 F.3d at 1370; Dominant, 524

F.3d at 1260; Globetrotter, 362 F.3d at 1376 n.8; RE/MAX LLC v. Jones & Assocs., Ltd., No.

5:12-CV-768-D, 2013 WL 4647517, at *3 (E.D.N.C. Aug. 29, 2013) (unpublished).

        The Noerr-Pennington doctrine applies to SMS's tortfous interference with contract

counterclaim. See Globetrotter, 362 F.3d at 1374-77; 800 Adept Inc., 539 F.3d at 1369. Even

viewing the record in a light most favorable to SMS, no rational jury could find that PSS' s letter to

SMS, Nobles Supply, and ADS/fWI was "objectively baseless." See,~ Waugh Chapel S., LLC,

728 F.3d at 363 ; Dominant, 524 F.3d at 1260; Globetrotter, 362 F.3d at 1375; see also Prof'l Real

Estate Inv'rs, Inc., 508 U.S. at 60. Accordingly, the court grants SUDlIDa1Y judgment to PSS

concerning SMS' s tortious interference with contract counterclaim.

       Alternatively, SMS fails to produce evidence to support its tortious interference with contract

counterclaim. Under North Carolina law, a plaintiff must prove five elements for tortious

interference with contract: (1) a valid contract between the plaintiff and a third-party that gives the

plaintiff a contractual right against the third-party, (2) the defendant knows of the contract, (3) the

defendant intentionally induces the third-party not to perform the contract, (4) the defendant acts

without justification, and (5) the defendant's conduct causes actual damages to the plaintiff. See

Krawiec,370N.C.at606--07,811 S.E.2dat546;EmbreeConstr.Gr,p. v.Rafcor,Inc.,330N.C.487,

498,411 S.E.2d 916, 924 (1992); United Labs., Inc. v. Kuykendall, 322 N.C. 643, 661, 370 S.E.2d

375, 387 (1988); Miller v. Gerber Collision (Ne.), Inc., No. 4:19-CV-18-D, 2019 WL 2527105, at

*2 (E.D.N.C. June 19, 2019) (unpublished); Clinical Staffing, Inc. v. Worldwide Travel Staffing

Ltd., 60 F. Supp. 3d 618, 626-27 (E.D.N.C. 2013).

                                                  19

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 19 of 30
          Even viewing the evidence in a light most favorable to SMS, no rational jury could find that

PSS torti.Qusly interfered with SMS's purported business relationships with Nobles Supply or

ADS/fWI. In his deposition, Long, SMS's founder and corporate representative, stated that SMS

did not have a business relationship with ADS/fWI. See [D.E. 134] 13. As for Nobles Supply,

although SMS :fu1filled an order that Nobles Supply placed through FPI, Long also admitted that

SMS did not have a direct-sell relationship with Nobles Supply. See id. at 15, 59-67, 125.

Importantly, the record does not demonstrate that SMS had a contractual relationship with either

Noble or ADS/fWI. Moreover, Long admitted that he did not have documents to support a claim

that PS S's actions cost SMS business withADS/fWI or Nobles Supply. See id. at 15. Accordingly,

the court grants PSS's motion for summary judgment concerning SMS's tortious interference with

contract claim.

          Additionally, SMS fails to produce evidence to support its tortious interference with

prospective economic advantage counterclaim. Under North Carolina law, a plaintiffmust show that

(1) a prospective contract with a third party existed, (2) the tortfeasor ''maliciously induc[ed]" the

third party ''not to enter a contract ... which he would have entered into but for the interference,"

and (3) the interference proximately caused damage$. Dalton v. Camp, 353 N.C. 647, 654, 548

S.E.2d 704, 709 (2001) (quotation omitted); see Coleman v. Whisnant, 225 N.C. 494, 506--07, 35

S.E.2d 647, 655-56 (1945); Radcliffe v. Avenel Homeowners Ass'n, Inc., 248 N.C. App. 541,567,

789 S.E.2d893, 911 (2016); Walkerv. Sloan, 137N.C.App. 387, 392-93, 529 S.E.2d236,241-42

(2000).

          The first element requires a party to demonstrate the existence ofa prospective contract. See,

~   Dalton, 353 N.C. at 654-55, 548 S.E.2d at 710; Coleman, 225 N.C. at 506--07, 35 S.E.2d at

655-56. A prospective contract exists when there is a reasonable expectation that the third party,

                                                   20

             Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 20 of 30
but for the interference, would have entered into the contract. See, e.g., Owens v. Pe.psi Cola

Bottling Co. of Hickory, N.C., Inc., 330 N.C. 666, 680-81, 412 S.E.2d 636, 644-45 (1992); accord

Dalton, 3S3 N.C. at 654-S5, 548 S.E.2d at 710; Col™ 225 N.C. at S06, 35 S.E.2d at 656. In

Owens, the plaintiff "show[ed] that he had a valid business relationship with several [specific

customers], and that he had a reasonable expectation of continuing to do business with these

customers." Owens, 330 N.C. at 680, 412 S.E.2d at 644-4S. Conversely, in Dalton, the Supreme

Court ofNorth Carolina affirmed summary judgment for a defendant when the evidence showed that

the plaintiff's contract negotiations with a third party had collapsed after a disagreement over terms

and "such circumstances fail[ed] to demonstrate that a ... contract would have ensued." Dalton, 353

N.C. at 65S, S48 S.E.2d at 710. ·Moreover, the "expectation of a continuing business relationship,"

alone, is not sufficient to support a tortious interference claim. Id.

        Even viewing the record in alight most favorable to SMS, the record does not support SMS's

counterclaim concerning tortious interference with prospective economic advantage. As for

ADS/TWI, a February 8, 2017, email from an ADS/fWI representative lists multiple reasons that

ADS/fWI did not want to do business with SMS (SMS's lack of response to ADS/fWI's request

·for specs, deposit requirements, SMS' s relationship with Nobles Supply), and does not mention PSS.

See [D.E. 134] 120. As for Nobles Supply, the DLA representative acknowledged in a February 1,

2017, email that neither ADS/fWI nor Nobles Supply ''will quote from [SMS]." Id. at 123-24; see

also 69--71, 118-19. Moreover, Long did not have documents to show that PSS' s actions resulted

in ADS/fWI or Nobles Supply canceling business with SMS. See id. at 15, 18. Rather, SMS can

only point to the "expectation ofa continuing business relationship," which cannot support a tortious

interference claim. Dalton, 353 N.C. at 655, S48 S.E.2d at 710. Accordingly, the court grants



                                                  21

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 21 of 30
i:inmmary judgment to PSS concerning SMS's tortious interference with prospective economic

advantage counterclaim.

                                                IV.

       PSS moves for an entry of default, default judgment, and to strike SMS's answer in the 2017

lawsuit and the 2019 lawsuit. See [D.E. 140], [D.E. 34]. · SMS did not respond to PSS's motions

in either lawsuit. Because the motions are substantially similar, the court addresses the motions

together.

       Morris, Manning & Martin, LLP ("Morris Manning'') represented SMS in both the 2017

lawsuit and the 2019 lawsuit. On December 18, 2019, Morris Manning moved to withdraw as

attorneys for all defendants, including SMS, in both the 2017 lawsuit and the 2019 lawsuit. See

[D.E. 136], [D.E; 30]. On December 19, 2019, this court granted Morris Manning's motion in both

the 2017 lawsuit and the 2019 lawsuit. See [D.E. 137], [D.E. 31]. In its order granting Morris

Manning's motion, this court also ordered entity parties to cause new counsel to file a notice of

appearancewithin21 daysofthecourt'sorder. See [D.E.137]. [D.E. 31]. Thecourtstatedthat"[a]

party that fails to ... cause new counsel to file a notice of appearance may be subject to sanctions,

including but not limited to dismissal or default judgment." [D.E. 137], [D.E. 31]. To date, SMS

has not caused new counsel to file a notice of appearance on its behalf in either the 2017 lawsuit or

the 2019 lawsuit.

       PSS argues that because SMS is an unrepresented corporation and has not defended itself in

either the 2017 lawsuit or the 2019 lawsuit, this court should enter a default and grant default

judgment against SMS and strike SMS's answer. See [D.E. 140] 1-2; [D.E. 34] 1-2.

       As a preJirninary matter, SMS did not comply with the court's scheduling order when SMS

failed to cause new counsel to file a notice of appearance on its behalf in the 2017 lawsuit or the

                                                 22

            Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 22 of 30
2019 lawsuit. A corporation "cannot appear prose and must be represented by an attorney ...."

E.D.N.C. Local Civ. R 5.2(b)(2); see Rowland, 506 U.S. 194, 201-02 (1993). Moreover, a lay

person cannot represent a corporation. See Rowland v. Cal. Men's Colony, Unit II Men's Advisory

Council, 506 U.S. 194, 201-02 (1993); Inre Under Seal, 749 F.3d 276,290 n.17 (4th Cir. 2014).

SMS admits that it is a corporation, see [D.E. 93] 27, and no attorney has filed a notice of appearance

on SMS's behalf in the 2017 lawsuit or 2019 lawsuit. Accordingly, SMS has failed to comply with

this court's order.

        The court recognizes that it could exercise its discretion to enter a default, grant summary

judgment to PSS concerning PSS's claims against SMS, and strike SMS's answer because SMS has

failed to defend itself in the 2017 lawsuit or 2019 lawsuit by not causing new counsel to file a notice

of appearance on its behalf. See Home Port Rentals, Inc. v. Ruben, 957 F.2d 126, 133 (4th Cir.

1992); Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1310 (2d Cir. 1991); United States v.

Moradi, 673 F.2d 725, 727 (4thCir.1982); Pert 35, Inc. v. AmariAviationLtd.,No. 3:09-CV-0448

TJM/DEP,2010WL 1257949,at*3 (N.D.N.Y.Mar. 5,2010)(unpublished); Team.AirEg,ress,Inc.

v. A. Heffco Techs., Inc., No. 06 CV 2742 NG (CLP), 2008 WL 4790469, at *2 (E.D.N.Y. Jan. 7,

2008) (unpul,lished); Microsoft Corp. v. Comput. Serv. & Re.pair, Inc., 312 F. Supp. 2d 779, 783

(E.D.N.C. 2004). The court declines to exercise that discretion, but warns SMS that if SMS

continues to fail to comply with this court's order concerning causing new counsel to file a notice

of appearance on its behalf, the court will enter a default, grant default judgment against SMS, and

strike SMS's answer. Cf. Hathcock v. Navistar Int'l Transp. Corp., 53 F.3d 36, 40--41 (4th Cir.

1995). The court directs SMS to cause new counsel to file a notice of appearance on its behalf no

later than October 16, 2020.



                                                  23

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 23 of 30
                                                 V.
       On March 6, 2020, Bills moved to dismiss the claims against him in the 2017 lawsuit and

the2019lawsuit. See [D.E.142]~ [D.E. 36]. OnMarch27,2020,PSSrespondedinopposition. See

[D.E. 143], [D.E. 39]. The motions are identical, and the court considers them together.

      · Bills did not file his motion by the deadline established in the court's scheduling order. On

December 12, 2018, the court granted PSS's motion to amend the scheduling order and ordered that

"all potential dispositive motions must be filed within 75 days ofthe date on which the [c]ourt rules

on the last of [p]laintiff's pending [m]otions to compel." [D.E. 113] 1. On September 17, 2019,

Magistrate Judge Gates issued an order concerning the last of PS S's motion to compel. See [D.E.

126]. Accordingly, the deadline to file dispositive motions was December 2, 2019. On March 6,

2020, Bills moved to dismiss PSS' s claims, over three months past the deadline to file such motions.

Accordingly, the court denies Bills's motion as untimely. See Michael Borovsky Goldsmith LLC

v. Jewelers Mut. Ins. Co., 359 F. Supp. 3d 306,315 (E.D.N.C. 2019); Velasquezv. Salsas & Beer

Rest., Inc., No. 5:15-CV-146-D, 2016 WL 3339488, *2 (E.D.N.C. June 13, 2016) (unpublished).

       Alternatively, Bills does not demonstrate good cause for the court to amend its scheduling

order. Rule 16 of the Federal Rules of Civil Procedure provides, in relevant part, that ''the district

judge . . . must issue a scheduling order'' after the parties file a Rule 26(f) report or after the

scheduling conference. Fed. R. Civ. P. l 6{b)(1 ). "The scheduling order must limit the time to ...

                    •
complete discovery and file motions." Fed. R. Civ. P. 16(b)(3)(A). The court may modify a

scheduling order "only for good cause and with" the court's consent. Fed. R. Civ. P. 16(b)(4). The

good cause standard ''focuses on the timeliness of the amendment and the reasons for its tardy

submission; the primary consideration is the diligence ofthe moving party." Montgomeiy v. Anne

Arundel   en,., 182 F. App'x 156, 162 (4th Cir. 2006) (per curiam) (unpublished); see Hexion
                                                 24

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 24 of 30
SpecialtyChems.,Inc. v. Oak-BarkCor;p.,No. 7:09-CV-10S-D,2011 WL4S27382,at*8(E.D.N.C.

Sept. 28, 2011) (unpublished).· "Good cause exists when a party's reasonable diligence before the

amendment deadline would not have resulted in the discovery ofthe evidence supporting a proposed

amendment." Sansotta ex rel. Klaus v. Town ofNags Head, No. 2: 10-CV-29-D, 2011 WL 3438422,

at *2 (E.D.N.C. Aug. S, 2011) (unpublished); see United States v. Godmn, 247 F.R.D. S03, S06

(E.D.N.C. 2007).· A scheduling order is ''not a frivolous piece of paper, idly entered, which can be

cavalierly disregarded," and a movant ''must demonstrate that the reasons for the tardiness of his

motionjustify a departure from" the scheduling order. Rassoull v. Maxim.us, Inc., 209 F.R.D. 372,

373-74 (D. Md. 2002) (quotation omitted).

        Bills offers no explanation for failing to meet the court's deadlines. See [D.E. 142], ID.E,_ ·

36]. Accordingly, Bills has not demonstrated good cause for the court to amend its scheduling order

to consider Bills's motion. Thus, the court denies Bills's motion.

        Alternatively, Bills's motion does not propose grounds on which to dismiss PSS's claims

against him. Bills argues that, because ofhis position as an employee ofFPI, he should not be liable

to PSS. See [D.E.142] 1, [D.E. 36] 1. NorthCarolinalawrecognizesthe"common-lawexception

to individual liability in a corporate context for an individual's tort liability." White v. Collins Bldg.,

Inc., 209 N.C. App. 48, S6, 704 S.E.2d 307, 312 (2011 ); see Palomino Mills, Inc. v. Davidson Mills

Con,., 230 N.C. 286, 292-93, S2 S.E.2d 91S, 919--20 (1949); Embree Constr. Qm., Inc. v. Rafcor,

Inc., 97N.C. App. 418,423,388 S.E.2d 604,607 (1990). PSS's claims against Bills sound in tort.

See [D.E. 89] ,r,f 98-106, 107-18, 123-29, 161-63; [D~E.1] ,r,f 56-66, 67-84, 8S-96. Accordingly,

the court denies Bills's motion to dismiss.

                                                   VI.

        As for Long's motion to dismiss, see [D.E. 37], Long cannot file a motion on behalf ofSMS.

                                                    2S

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 25 of 30
See Rowland, 506 U.S. at 201-02; In re Under Seal, 749 F.3d at 290 n.17. To the extent Long

purports to represent SMS in his motion to dismiss, the court denies the motion.

       Additionally, Long's motion is untimely under Federal Rule of Civil Procedure Rule 12(b).

                                                 •
"A motion asserting any [Rule 12(b)] defense must be made before a pleading if a responsive

pleading is allowed." See Fed. R. Civ. P. 12(b). Accordingly, a motion under Rule 12(b)(6) is

untimely when filed after a party files its answer. The Fourth Circuit construes an untimely motion

under Rule 12(b)(6) as a motion for judgment on the pleadings under Rule 12(c). See, e...&, Edwards

v. City of Goldsboro, 178 F.3d231, 243 (4th.Cir. 1999); Hardyv. Lewis Gale Med. Ctr., LLC, 377

F. Supp. 3d 596, 605 (W.D. Va 2019); Bierman Fam. Farm. LLC v. United Farm Fam. Ins. Co., 265

F. Supp. 3d 633,637 (D. Md. 2017). OnMay 6, 2019, Long filed a responsive pleading. See [D.E.

13]. Almost one year later, on March 6, 2020, Long filed the his motion to dismiss. See [D.E. 37].

Long's motion is untimely. See Fed. R. Civ. P. 12(b).

       Alternatively, even ifthe motion is timely under Rule 12(c), a court should grant the motion

if ''the moving party has clearly established that no material issue of fact remains to be resolved and

the party is entitled to judgment as a matter oflaw." Park Univ. Enters. v. American Cas. Co. of

Reading. 442 F.3d 1239, 1244 (10th Cir. 2006) (quotation omitted), abrogated on other grounds by

Magnus, Inc. v. Diamond State Ins. Co., 545 F. App'x 750 (10th Cir. 2013) (unpublished); see

Mayfieldv.Nat'lAss'nforStockCarAutoRacing,lnc.,674F.3d369,375(4th.Cir.2012);Burbach

Broad. Co. of Del. v. Elkins Radio Con,., 278 F.3d 401, 405-06 (4th Cir. 2002). A court may

consider the pleadings and any materials referenced in or attached to the pleadings, which are

incorporated by reference. See Fed. R. Civ. P. 10(c); Fayetteville lnv'rs v. Com. Builders. Inc., 936

F.2d 1462, 1465 (4th Cir. 1991). A court also may consider "matters of which a court may take

judicial notice." Tellabs, Inc. v. Mak:or Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The same

                                                  26

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 26 of 30
standard applies under Rule 12(c) and Rule 12(b)(6). See Mayfield, 674 F.3d at 375; Burbach

Broad. Co., 278 F.3d at 405--06.

       The court has thoroughly considered all ofthe arguments, and finds that Long has not clearly

demonstrated that no material issue of fact remains unresolved and that he is entitled to judgment.

See,~ Mayfield, 674 F.3d at 375; Burbach Broad. Co., 278 F.3d at 405--06. Accordingly, the

-court denies Long's motion.

                                                VII.

       PSS argues that Bills committed various discovery violations under Rule 37(b) and 37(c) of

the Federal Rules of Civil Procedure. See [D.E. 144]. Specifically, PSS asserts that Bills failed to

respond adequately to the court's September 17, 2019 motion to compel as evidenced by documents

Bills attached to his motion to dismiss PSS's complaint, and that Bills destroyed FPI files despite

instructions from FPl's acting CEO not to destroy such files. See id. at 1-4.

       District courts enjoy broad discretion to impose sanctions under Federal Rule of Civil

Procedure 37(b) for failure to comply with discovery orders. See,~ Hinkle v. City of Clarksburg.

81 F.3d 416, 426 (4th Cir. 1996); Hathcock v. Navistar Int'l Trans. Cor,p.• 53 F.3d 36, 40-41 (4th

Cir. 1995). Such sanctions include, but are not limited to:

       (i) directing that the matters embraced in the order or other designated facts be taken
       as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated claims
       or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party; or
       (vii) treating as contempt of court the failure to obey any order except an order to
       submit to a physical or mental examination.

Fed. R Civ. P. 37(b)(2)(A). Rule 37(b) also specifies that ''the court must order the disobedient


                                                 27

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 27 of 30
party, the attorney advising that party, or both to pay the reasonable expenses, including attorney's

fees, caused by the failure, unless the failure was substantially justified or other circumstances make

an award of expenses unjust." Id. 37(b)(2)(C).

       The court has discretion to both specifically and generally deter litigant misconduct through

an.entry ofdefault. Cf. Nat'l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639,643 (1976)

(per curiam). The court, however, must usually provide notice to the offending party that failure to

comply with the court's orders will result in an entry ofdefault or striking a defendant's answer. See

Hathcock, 53 F.3d at 40; RDLG, LLC v. Leonard, 649 F. App'x. 343, 347-48 (4th Cir. 2016) (per

curiam) (unpublished). Furthermore, the district court must usually employ some lesser sanction

before resorting to the ultimate sanction of entry of default, or striking a defendant's answer. See

Anderson v. Found. for Advancement. Educ., & Emp. of Am. Indians, 155 F.3d 500, 504---05 (4th

Cir. 1998).

       Under Federal Rule of Civil Procedure 37(c), a party that fails to provide documents in

discovery under Rule 26(a) or (e) is ''not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless." Fed. R Civ. P. 37(c)(l). As for whether the nondisclosure was substantially justified

or harmless, the court considers five factors, among others:

       (1) the surprise to the party against whom the witness was to have testified; (2) the
       ability of the party to cure that surprise; (3) the extent to which allowing the
       testimony would disrupt the trial; (4) the explanation for the party's failure to name
       the witness before trial; and (5) the importance of the testimony.

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 595, 597 (4th Cir. 2003). The

nondisclosing party bears the burden of showing that its failure to disclose was substantiallyjustified

or harmless. See Bresler v. Wilmington Trust Co., 855 F.3d 178, 190 (4th Cir. 2017).


                                                  28

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 28 of 30
        As for PSS's arguments under Rule 37(b) and 37(c), the court has not yet warned Bills that

his failure to timely respond to discovery will result in an entry of default against him, and the court

has not yet employed any sanction less severe than an entry of default judgment. At the same time,

the court rejects Bills's arguments that he provided "all information he had in his possession at the

time this suit was filed." [D.E. 146] 13. Bills's filings concerning his motion to dismiss directly

con1radict this claim. See [D.E. 142], [P.E. 36]. Accordingly, the court imposes lesser sanctions

on Bills, and requires Bills to pay the costs that PSS incurred, including attorneys' fees, in filing its

motions for sanctions. The court also warns Bills that failure to timely comply with this order will

result in dismissal.

                                                 VIII.

        PSS moves to extend the scheduling order deadline for filing dispositive motions to either

45 days after this court's disposition of PSS's motion to compel [P.E. 40]. or 45 days after this

court's disposition of PS S's motion to consolidate [P.E. 25]. See [P.E. 44]. The court recognizes

both that defendant Bills has not complied with PSS' s discovery requests, and that PSS' s motion to

compel discovery from Bills is pending. The court also recognizes that PSS timely filed its request

to extend the deadline, and that the deadline has now passed. See [P.E. 19]. Furthermore, Bills's

arguments in opposition are meritless. See [P.E. 45]. Therefore, the court finds good cause to

extend the deadline for filing dispositive motions. Dispositive motions must be filed by November

16, 2020. All provisions of the scheduling order [P.E. 19] not expressly modified herein shall

remain in effect.

                                                  IX.

        In sum, the court GRANTS PSS's motions to consolidate [D.E. 123], [P.E. 25]. GRANTS

PSS's motion for summary judgment concerning FPl's counterclaims [D.E. 129], GRANTS PSS's

                                                   29

           Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 29 of 30
motion for summary judgment concerning SMS's counterclaims [D.E. 131 ], DENIES PS S's motion

foranentryofdefault,defaultjudgment,and:to strikeSMS'sanswer[D.E.140]. [P.E. 34]. WARNS

SMS that it must cause new counsel to file a notice of appearance on or before October 16, 2020,

DENIES Bills's motions to dismiss [D.E. 142], [P.E. 36], DENIES Long's motion to dismiss ID.E..

m, DENIES PSS's motion for sanctions [D.E. 144], WARNS Bills that failure to comply with this
court's orders will result in the court entering default judgment against him, ORDERS Bills to pay

PSS's costs associated with its motion for sanctions, and GRANTS PSS's motion to extend the

scheduling order deadlines [P.E. 44]. The deadline for filing dispositive motions is November 16,

2020.

        SO ORDERED. This _il day of September 2020.



                                                          J     S C. DEVER ill
                                                          United States District Judge




                                               30

          Case 5:19-cv-00005-D Document 50 Filed 09/24/20 Page 30 of 30
